         Case 3:19-cv-00313-VLB Document 44 Filed 10/22/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT

ZHAKIM WILLIAMS
                                        Plaintiff,
                       -v-                           Case No. 3:19-cv-00313-VLB

SOUTH PARK INN, INC. and JEFF KATZ,

                                    Defendants.           October 22, 2019


                     JOINT MOTION FOR EXTENSION OF TIME
                      TO DESIGNATE AND DEPOSE EXPERTS

       The Parties jointly move for an extension of time to designate and depose

experts. A scheduling order was previously entered by the Court at ECF 32. See

ECF 32 ¶¶ 4, 5. The Parties propose new expert deadlines as follows:

   •   Parties will designate all trial experts and provide opposing counsel with

       reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on any

       issues on which they bear the burden of proof by December 6, 2019.

       Depositions of any such experts will be completed by January 20, 2020.

   •   Parties will designate all trial experts and provide opposing counsel with

       reports from retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on any

       issues on which they do not bear the burden of proof by February 10, 2020.

       Depositions of such experts will be completed by March 24, 2020.

This is the Parties’ first motion for an extension of time to designate and depose

experts. The expert deadline remains prior to the overall discovery deadline of

March 31, 2020. Good cause exists to grant this motion as the Defendants’ motion

to dismiss remains sub judice and the Parties do not yet know whether they will

be proceeding on all, some, or none of the Plaintiff’s claims. In addition, good
        Case 3:19-cv-00313-VLB Document 44 Filed 10/22/19 Page 2 of 2



cause exists because the parties are still exchanging written discovery and

resolving discovery disputes, and the parties are awaiting complete documents

from each other, which may impact the designation of experts.

Respectfully Submitted,

PLAINTIFF ZHAKIM WILLIAMS

By:         _________/s/________________
            Greg Kirschner (ct26888)
            David Lavery (ct29971)
            The Connecticut Fair Housing Center
            60 Popieluszko Court
            Hartford, CT 06106
            (860) 560-8948 / (860) 247-4236 (F)
            gkirschner@ctfairhousing.org
            dlavery@ctfairhousing.org


THE DEFENDANTS

By:         _________/s/________________
            Jessica Z. Wragg
            Musco & Iassogna
            555 Long Wharf Drive, 10th Floor
            New Haven, CT 06511
            Tel: (203) 782-4122
            Fax: (203) 782-4128
            E-Mail: jessica.wragg@m-ilaw.com




                                      2 of 2
